
	
		II
		111th CONGRESS
		1st Session
		S. 1799
		IN THE SENATE OF THE UNITED STATES
		
			October 19, 2009
			Mr. Dodd (for himself,
			 Mr. Schumer, Mr. Reed, Mr.
			 Brown, Mr. Levin,
			 Mr. Merkley, Mr. Menendez, and Mr.
			 Reid) introduced the following bill; which was read twice and
			 referred to the Committee on Banking,
			 Housing, and Urban Affairs
		
		A BILL
		To amend the Truth in Lending Act, to establish fair and
		  transparent practices related to the marketing and provision of overdraft
		  coverage programs at depository institutions, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Fairness and Accountability in
			 Receiving Overdraft Coverage Act of 2009 or the
			 FAIR Overdraft Coverage
			 Act.
		2.Findings and
			 purposeSection 102 of the
			 Truth in Lending Act (15 U.S.C. 1601) is amended by adding at the end the
			 following:
			
				(c)Fairness and
				accountability in overdraft coverage
					(1)FindingsThe
				Congress also finds that—
						(A)overdraft
				coverage is a form of short-term credit that depository institutions provide
				for consumer transaction accounts. Historically, depository institutions
				covered overdrafts for a fee on an ad hoc basis;
						(B)with the growth
				in specially designed software programs and in consumer use of debit cards,
				overdraft coverage for a fee has become more prevalent;
						(C)most depository
				institutions do not notify consumers when adding this feature to their
				transaction accounts, and some do not permit consumers to eliminate this
				feature from such accounts;
						(D)most depository
				institutions collect a high flat fee, including for small dollar transactions,
				each time the institution covers an overdraft, in some cases impose multiple
				overdraft coverage fees within a single day, and many charge additional fees
				for each day during which the account remains overdrawn; and
						(E)such abusive and
				misleading practices in connection with overdraft coverage fees have deprived
				consumers of meaningful choices about their accounts and placed significant
				financial burdens on low- and moderate-income consumers.
						(2)PurposeIt
				is the purpose of this title to protect consumers by limiting abusive and
				misleading overdraft coverage fees and practices, and by providing meaningful
				disclosures and consumer choice in connection with overdraft coverage
				fees.
					.
		3.Definitions
			(a)Additional
			 definitionsSection 103 of the Truth in Lending Act (15 U.S.C.
			 1602) is amended by adding at the end the following:
				
					(cc)Definitions
				relating to overdraft coverage
						(1)CheckThe
				term check has the same meaning as in section 3(6) of the Check
				Clearing for the 21st Century Act (12 U.S.C. 5001 et seq.), other than a
				travelers check.
						(2)Depository institutionThe term depository
				institution has the same meaning as in clauses (i) through (vi) of
				section 19(b)(1)(A) of the Federal Reserve Act (12 U.S.C. 461(b)(1)(A)).
						(3)Nonsufficient
				fund feeThe term nonsufficient fund fee means a fee
				or charge assessed in connection with an overdraft for which a depository
				institution declines payment.
						(4)OverdraftThe
				term overdraft means the amount of a withdrawal by check or other
				debit from a transaction account in which there are insufficient or unavailable
				funds in the account to cover such check or debit.
						(5)Overdraft
				coverageThe term overdraft coverage means the
				payment of a check presented or other debit posted against a transaction
				account by the depository institution in which such account is held, even
				though there are insufficient or unavailable funds in the account to cover such
				checks or other debits.
						(6)Overdraft
				coverage feeThe term overdraft coverage fee means
				any fee or charge assessed in connection with overdraft coverage, or in
				connection with any negative account balance that results from overdraft
				coverage, excluding fees or charges relating to overdraft lines of credit or
				transfers from an account linked to another transaction account or line of
				credit. Such fee shall be considered a finance charge for purposes
				of section 106(a), but shall not be included in the calculation of the rate of
				interest for purposes of section 107(5)(A)(vi) of the Federal Credit Union Act
				(12 U.S.C. 1757(5)(A)(vi)).
						(7)Overdraft
				coverage programThe term overdraft coverage program
				means a service under which a depository institution assesses an overdraft
				coverage fee for overdraft coverage.
						(8)Transaction
				accountThe term
				transaction account has the same meaning as in section 19(b)(1)(C)
				of the Federal Reserve Act (12 U.S.C.
				461(b)(1)(C)).
						.
			(b)Conforming
			 amendmentSection 107(5)(A)(vi) of the Federal Credit Union Act
			 (12 U.S.C. 1757(5)(A)(vi)) is amended by inserting , other than an
			 overdraft coverage fee, as defined in section 103(cc) of the Truth in Lending
			 Act (12 U.S.C. 1602(cc)) after inclusive of all finance
			 charges.
			4.Fair marketing
			 and provision of overdraft coverage programsChapter 2 of the Truth in Lending Act (15
			 U.S.C. 1631 et seq.) is amended by adding at the end the following new
			 section:
			
				140B.Overdraft
				coverage program disclosures and consumer protection
					(a)ProhibitionsNo
				depository institution may engage in acts or practices in connection with the
				marketing of or the provision of overdraft coverage that are unfair, deceptive,
				or designed to evade the provisions of this section.
					(b)Marketing
				disclosuresEach depository institution that provides or offers
				to provide overdraft coverage with respect to transaction accounts held at that
				depository institution shall clearly and conspicuously disclose in all
				marketing materials for such overdraft coverage any overdraft coverage
				fees.
					(c)Consumer
				consent opt-InA depository institution may charge overdraft
				coverage fees with respect to withdrawals from automated teller machines or
				debit card transfers only if the consumer has consented in writing, in
				electronic form, or in such other form as is permitted under regulations of the
				Board.
					(d)Consumer
				disclosuresEach depository institution shall clearly disclose to
				each consumer covered by an overdraft protection program of that depository
				institution—
						(1)that—
							(A)the consumer may
				be charged for not more than one overdraft coverage fee in any single calendar
				month and not more than 6 overdraft coverage fees in any single calendar year,
				per transaction account; and
							(B)the depository
				institution retains the discretion to pay (without assessing an overdraft
				coverage fee) or reject overdrafts incurred by the consumer beyond the numbers
				described in subparagraph (A);
							(2)information about
				any alternative overdraft products that are available, including a clear
				explanation of how the terms and fees for such alternative services and
				products differ; and
						(3)such other
				information as the Board may require, by rule.
						(e)Periodic
				statementsEach depository institution that offers an overdraft
				coverage program shall, in each periodic statement for any transaction account
				that has an overdraft coverage program feature, clearly disclose to the
				consumer the dollar amount of all overdraft coverage fees charged to the
				consumer for the relevant period and year to date.
					(f)Exclusion from
				account balance informationNo depository institution may include
				the amount available under the overdraft coverage program of a consumer as part
				of the transaction account balance of that consumer.
					(g)Prompt
				notificationEach depository institution shall promptly notify
				consumers, through a reasonable means selected by the consumer, when overdraft
				coverage has been accessed with respect to the account of the consumer, not
				later than on the day on which such access occurs, including—
						(1)the date of the
				transaction;
						(2)the type of
				transaction;
						(3)the overdraft
				amount;
						(4)the overdraft
				coverage fee;
						(5)the amount
				necessary to return the account to a positive balance; and
						(6)whether the
				participation of a consumer in an overdraft coverage program will be terminated
				if the account is not returned to a positive balance within a given time
				period.
						(h)Terminated or
				suspended coverageEach depository institution shall provide
				prompt notice to the consumer, using a reasonable means selected by the
				consumer, if the institution terminates or suspends access to an overdraft
				coverage program with respect to an account of the consumer, including a clear
				rationale for the action.
					(i)Notice and
				opportunity To cancelEach depository institution shall—
						(1)warn any consumer
				covered by an overdraft coverage program who engages in a transaction through
				an automated teller machine or a branch teller if completing the transaction
				would trigger overdraft coverage fees, including the amount of the fees;
				and
						(2)provide to the
				consumer the opportunity to cancel the transaction before it is
				completed.
						(j)Overdraft
				coverage fee limits
						(1)FrequencyA
				depository institution may charge not more than one overdraft coverage fee in
				any single calendar month, and not more than 6 overdraft coverage fees in any
				single calendar year, per transaction account.
						(2)Reasonable and
				proportional overdraft coverage fees
							(A)In
				generalThe amount of any overdraft coverage fee that a
				depository institution may assess for paying a transaction (including a check
				or other debit) shall be reasonable and proportional to the cost of processing
				the transaction.
							(B)Safe harbor
				rule authorizedThe Board, in consultation with the Comptroller
				of the Currency, the Board of Directors of the Federal Deposit Insurance
				Corporation, the Director of the Office of Thrift Supervision, and the National
				Credit Union Administration Board, may issue rules to provide an amount for any
				overdraft coverage fee that is presumed to be reasonable and proportional to
				the actual cost of processing the transaction.
							(3)Posting
				orderIn order to minimize overdraft coverage fees charged to
				consumers, each depository institution shall post transactions with respect to
				transaction accounts in such a manner that the consumer does not incur
				avoidable overdraft coverage fees.
						(k)Debit
				holdsNo depository institution may charge an overdraft coverage
				fee on any category of transaction, if the overdraft results solely from a
				debit hold amount placed on a transaction account that exceeds the actual
				dollar amount of the transaction.
					(l)Nondiscrimination
				for not opting InIn implementing the requirements of this
				section, each depository institution shall provide to consumers who have not
				consented to participate in an overdraft coverage program, transaction accounts
				having the same terms, conditions, or other features as those that are provided
				to consumers who have consented to participate in such overdraft coverage
				program, except for features of such overdraft coverage.
					(m)Non-Sufficient
				fund fee limitsNo depository institution may charge any
				non-sufficient fund fee with respect to—
						(1)any transaction
				at an automated teller machine; or
						(2)any debit card
				transaction.
						(n)Reports to
				consumer reporting agenciesNo depository institution may report
				negative information regarding the use of overdraft coverage by a consumer to
				any consumer reporting agency (as that term is defined in section 603 of the
				Fair Credit Reporting Act (15 U.S.C. 1681a)) when the overdraft amounts and
				overdraft coverage fees are paid under the terms of an overdraft coverage
				program.
					(o)Rule of
				constructionNo provision of this section may be construed as
				prohibiting a depository institution from retaining the discretion to pay,
				without assessing an overdraft coverage fee or charge, an overdraft incurred by
				a
				consumer.
					.
		5.Regulatory
			 authority of the Board
			(a)In
			 generalNot later than 9
			 months after the date of enactment of this Act (except as provided in
			 subsection (b)), the Board of Governors of the Federal Reserve System (in this
			 Act referred to as the Board), in consultation with the
			 Comptroller of the Currency, the Board of Directors of the Federal Deposit
			 Insurance Corporation, the Director of the Office of Thrift Supervision, and
			 the National Credit Union Administration Board, shall issue such final rules
			 and publish such model forms as necessary to carry out section 140B of the
			 Truth in Lending Act, as added by this Act.
			(b)Board authority
			 regarding additional warningsThe Board may, by rule, after
			 taking into account the findings of the Comptroller General of the United
			 States under section 6, require warnings at locations such as point-of-sale
			 transfer terminals or other locations, that are similar to those required under
			 section 140B(i) of the Truth in Lending Act, as added by this Act, where
			 feasible, and if the cost of providing such warnings does not outweigh the
			 benefit to consumers.
			6.Study and report
			 by the GAO
			(a)Study
				(1)In
			 generalThe Comptroller General of the United States shall
			 conduct a study regarding whether it is feasible for a depository
			 institution—
					(A)to provide a
			 warning to a consumer at a point-of-sale transfer terminal that completing a
			 transfer may trigger overdraft coverage fees; and
					(B)to provide the
			 consumer with the opportunity to cancel the point-of-sale transfer before the
			 transaction is completed.
					(2)ConsiderationsIn
			 conducting the study under this subsection, the Comptroller General shall
			 evaluate—
					(A)the benefits to
			 consumers of a point-of-sale transfer overdraft warning and opportunity to
			 cancel;
					(B)the availability
			 of technology to provide such a warning and opportunity; and
					(C)the cost of
			 providing such warning and opportunity.
					(b)Report to
			 CongressNot later than 1 year after the date of enactment of
			 this Act, the Comptroller General shall submit a report to Congress on the
			 results of the study conducted under subsection (a).
			(c)DefinitionsAs
			 used in this section, the terms overdraft coverage program,
			 overdraft coverage fee, and depository institution
			 have the same meanings as in section 103(cc) of the Truth in Lending Act, as
			 added by this Act.
			7.Effective
			 date
			(a)In
			 generalThis Act and the
			 amendments made by this Act shall become effective 1 year after the date of
			 enactment of this Act, whether or not the rules of the Board under this Act or
			 such amendments are issued in final form.
			(b)Moratorium on
			 fee increases
				(1)In
			 generalDuring the 1-year
			 period beginning on the date of enactment of this Act, no depository
			 institution may increase the overdraft coverage fees or charges assessed on
			 transaction accounts for paying a transaction (including a check or other
			 debit) in connection with an overdraft or for non-sufficient funds.
				(2)DefinitionsAs
			 used in this section, the terms depository institution,
			 overdraft, overdraft coverage fee,
			 transaction account and nonsufficient fund fee
			 have the same meanings as in section 103(cc) of the Truth in Lending Act, as
			 added by this Act.
				
